Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION

                                            No. 04-18-00425-CV

                                      In the Interest of J.J.O., a Child

                      From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-00377
                       The Honorable Todd Alexander Blomerth, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: October 31, 2018

AFFIRMED

           This is an appeal from a final order terminating Jeremy’s 1 parental rights to his fourteen-

month-old child, J.J.O. We affirm.

                                                BACKGROUND

           The Department of Family and Protective Services filed a petition to terminate Jeremy’s

parental rights. At a bench trial, a Department caseworker testified in person, and Jeremy, who

was in prison, testified by telephone. After the trial, the trial court signed an order terminating

Jeremy’s parental rights based on paragraphs (N) (constructive abandonment), (O) (failure to

comply with a court-ordered service plan), and (Q) (engaging in criminal conduct) of section



1
 We refer to the parent by a fictitious name to protect the child’s identity. See TEX. FAM. CODE ANN. § 109.002(d);
TEX. R. APP. P. 9.8.
                                                                                        04-18-00425-CV


161.001(b)(1) of the Texas Family Code. See TEX. FAM. CODE ANN. § 161.001(b)(1) (N), (O), (Q).

The trial court also found that termination was in the child’s best interest. See id. § 161.001(b)(2).

                                             DISCUSSION

        In a single issue, Jeremy argues the evidence is legally and factually insufficient to support

the trial court’s finding that termination of his parental rights was in the child’s best interest. We

review the legal and factual sufficiency of the evidence to support a best interest finding under the

standards enunciated in In re J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009).

        Under Texas law, there is a strong presumption that the best interest of a child is served by

keeping the child with a parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). In considering the

child’s best interest, a factfinder may consider the nonexclusive list of factors set forth by the Texas

Supreme Court in Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). See In re C.H., 89
S.W.3d 17, 27 (Tex. 2002). Further, section 263.307(b) of the Family Code lists factors to be

considered in determining whether the parent is willing and able to provide the child with a safe

environment. See TEX. FAM. CODE ANN. § 263.307(b). Proof of acts or omissions under section

161.001(b)(1) may also be probative of the child’s best interest. In re C.H., 89 S.W.3d at 28. A

best interest analysis may consider direct and circumstantial evidence, subjective factors, and the

totality of the evidence. In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet.

denied). And, a factfinder may judge a parent’s future conduct by his past conduct. Id.

        Here, in looking at all the evidence in the light most favorable to the trial court’s finding,

we conclude the trial court could have reasonably formed a firm belief or conviction that

termination of Jeremy’s parental rights was in the child’s best interest. See In re J.O.A., 283 S.W.3d

at 344-45.




                                                  -2-
                                                                                      04-18-00425-CV


       The evidence showed that the Department became involved in this case shortly before the

child’s birth. At birth, the child tested positive for drugs and syphilis. Immediately upon his

discharge from the hospital, the child was placed with a foster family.

       Jeremy had been involved in an “off and on” relationship with the child’s biological mother

for about a year. Jeremy knew the child’s biological mother was using drugs while she was

pregnant with the child. In his trial testimony, Jeremy claimed he had told the child’s mother that

she needed to stop using drugs, but she did not listen to him. Jeremy did not take any other action

in response to the mother’s drug use.

       After the child was born, the caseworker prepared a service plan for Jeremy and explained

it to him while visiting him at the Bexar County jail. Jeremy signed the service plan and agreed to

work on the services that were available to him while he was incarcerated. However, by the time

of trial, Jeremy had not completed all the services in the service plan. According to the caseworker,

Jeremy had completed drug treatment, but he was still lacking parenting classes, individual

counseling, and psychosocial services. Jeremy, who had been in prison since before the child was

born, never visited the child.

       Jeremy had a significant criminal history. In 2017, Jeremy was charged with eight different

theft charges. In 2018, another theft charge was filed against Jeremy. Jeremy had completed a one-

year sentence in state jail. Additionally, Jeremy was currently serving a two-year prison sentence

for some of the theft charges. Furthermore, prior to 2015, Jeremy had been arrested twice on other

types of charges. A parent’s criminal activities and history are relevant to a best interest analysis.

In re M.L.C., No. 04-17-00459-CV, 2017 WL 6597828, at *5 (Tex. App.—San Antonio Dec. 27,

2017, pet. denied). Criminal conduct, prior convictions, and incarceration affects a parent’s life

and his ability to parent, thereby subjecting his child to potential emotional and physical danger.

Id.
                                                 -3-
                                                                                      04-18-00425-CV


       Jeremy also had a history of drug use. Jeremy testified that he wished he had participated

in drug treatment before he went to prison, suggesting that if he had obtained drug treatment sooner

he probably would not have engaged in criminal conduct. Additionally, Jeremy admitted that he

had engaged in drug use and criminal conduct, despite having six other children between the ages

of six and twenty-four. See In re E.D., 419 S.W.3d at 620 (noting a factfinder in a parental

termination case may judge a parent’s future conduct by his past conduct). Jeremy acknowledged

that he could not care for this child while he was incarcerated. He further acknowledged that this

was not a reasonable plan for the care of the child.

       The caseworker believed that Jeremy could not meet the child’s emotional and physical

needs, noting that Jeremy was still incarcerated, did not have a bond with the child, and had never

provided any financial support for the child. The caseworker believed Jeremy would not be able

to provide for the child’s basic needs because Jeremy did not have a stable living environment and

he was not employed. According to the caseworker, Jeremy’s projected prison release date was

February 8, 2019. Finally, the child’s foster family was intending to adopt the child if possible.

We conclude the evidence is legally sufficient to support the trial court’s best interest finding.

       In reviewing termination findings for factual sufficiency of the evidence, we consider and

weigh all the evidence, including disputed evidence. In re J.O.A., 283 S.W.3d at 345. “If, in light

of the entire record, the disputed evidence that a reasonable factfinder could not have credited in

favor of the finding is so significant that a factfinder could not reasonably have formed a firm

belief or conviction, then the evidence is factually insufficient.” Id. Some of the evidence in this

case was disputed. First, Jeremy testified that his projected prison release date was February 9,

2019, but he believed he would be released from prison earlier, on September 18, 2018. On cross-

examination, however, Jeremy admitted the early release date was pure speculation. Second,

Jeremy suggested that he could provide the child with a safe and stable environment at some point
                                                 -4-
                                                                                         04-18-00425-CV


in the future. Jeremy testified that he had worked as a technician and an auto mechanic in the past,

earning between $20,000 and $30,000 a year, and that his mother had lived in the same house for

forty-two years. Finally, Jeremy testified that, days before trial, he had completed several

additional classes, a parenting class, another drug treatment class, and a program called

CHANGES, which helps prisoners prepare for their release. Jeremy indicated the reason he did

not complete the counseling and psychosocial assessment in the service plan was because these

services were not available in prison. However, even if Jeremy had substantially complied with

his service plan, it would not preclude a finding that termination was in the child’s best interest. In

re A.C.B., 198 S.W.3d 294, 297-98 (Tex. App.—Amarillo 2006, no pet.) (rejecting parent’s

argument that substantial compliance with her service plan precluded termination of her parental

rights). In considering the entire record, including the disputed evidence, we conclude the evidence

is factually sufficient to support the trial court’s finding that termination of Jeremy’s parental rights

was in the child’s best interest. See In re J.O.A., 283 S.W.3d at 345.

        We, therefore, affirm the trial court’s order terminating Jeremy’s parental rights.

                                                    Karen Angelini, Justice




                                                  -5-